Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BETWEEN
GREGG A. SEIBERT AND SPIRIT FINANCE CORPORATION

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
October 16, 2006 (“Effective Date”), is by and between SPIRIT FINANCE
CORPORATION, a Maryland corporation (the “Company”), and GREGG A. SEIBERT (the
“Executive”):

W I T N E S S E T H :

WHEREAS, the Company entered into an Employment Agreement with Executive dated
as of December 15, 2003 (the “Original Employment Agreement”) for the employment
of the Executive as the Company’s Senior Vice President - Underwriting; and

WHEREAS, the Company and the Executive desire to amend and restate the Original
Employment Agreement in its entirety subject to the terms and conditions set
forth below, and the Executive has agreed to such employment in the capacities
and on the terms and conditions set forth below.

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set forth below, hereby agree as follows:

Section 1.  Employment.

(a)           Positions.  The Executive shall be employed by the Company during
the Term (defined below) as its Senior Vice President – Underwriting, Assistant
Secretary and Assistant Treasurer.

(b)           Duties.  The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of Senior Vice President – Underwriting, Assistant Secretary and
Assistant Treasurer and such other executive duties and responsibilities as the
Chief Executive Officer or the Board of Directors of the Company (the “Board”)
shall from time to time reasonably assign to the Executive.  The Executive shall
report directly to the Chief Executive Officer.

(c)           Extent of Services.  Except for illnesses and vacation periods,
the Executive shall devote substantially all of his business time and attention
and his best efforts to the performance of his duties and responsibilities under
this Agreement.  Notwithstanding the foregoing, Executive (i) shall be permitted
to continue to manage, operate and devote time and attention to those properties
and businesses he owned, operated or controlled at the time of the Company’s
2003 private offering of common stock (the “144A Offering”) that were not
transferred to or purchased by the Company in connection with the 144A Offering;
(ii) may make any investment where he is not obligated or required to, and shall
not in fact, devote any substantial managerial efforts; (iii) may participate in
charitable, academic or community activities, and in trade or professional
organizations; or (iv) may hold directorships in other companies consistent


--------------------------------------------------------------------------------




 

with the Company’s conflict of interest policies and corporate governance
guidelines as in effect from time to time (the activities in clauses (i) through
(iv) above are collectively referred to herein as the “Excluded Businesses”);
provided that none of the Excluded Businesses individually or in the aggregate
interfere with the performance of the Executive’s duties under this Agreement.

Section 2.  Term.  This Agreement shall be effective as of the Effective Date
and, unless terminated earlier as provided herein, shall continue in full force
and effect thereafter until October 16, 2009 (the “Term”); provided, that on
each annual anniversary of the Effective Date the Term shall be automatically
extended for one additional year unless either party gives the other party at
least 90 days prior written notice of non-extension or the Agreement is sooner
terminated pursuant to Section 7.  For purposes of this Agreement, “Term” shall
mean the actual duration of the Executive’s employment hereunder, taking into
account any extensions pursuant to this Section 2 or early termination of
employment pursuant to Section 7.

Section 3.  Base Salary.  The Company shall pay the Executive a base salary
annually (the “Base Salary”), which shall be payable in periodic installments
according to the Company’s normal payroll practices.  The initial Base Salary
shall be no less than $275,000.  The Board or the Compensation Committee of the
Board (the “Compensation Committee”) shall review the Base Salary at least once
a year to determine whether the Base Salary should be increased effective
January 1 of any year during the Term.  The amount of the increase shall be
determined before March 31 of each year and shall be retroactive to January 1. 
The Base Salary, including any increases, shall not be decreased during the
Term.  For purposes of this Agreement, the term “Base Salary” shall mean the
amount established and adjusted from time to time pursuant to this Section 3.

Section 4.  Annual Incentive Bonus.  The Executive shall be entitled to receive
an annual cash incentive bonus (the “Incentive Bonus”) for each fiscal year
during the Term of this Agreement consistent with a bonus policy adopted by the
Compensation Committee (the “Bonus Policy”).  If the Executive or the Company,
as the case may be, satisfies the threshold performance criteria contained in
such Bonus Policy for a fiscal year, he shall receive an annual Incentive Bonus
equal to at least 40% of the Executive’s Base Salary.  If the Executive or the
Company, as the case may be, satisfies the target performance criteria contained
in the Bonus Policy for a fiscal year, he shall receive an annual Incentive
Bonus equal to at least 75% of the Executive’s Base Salary.  If the Executive or
the Company, as the case may be, satisfies the maximum target performance
criteria contained in the Bonus Policy for a fiscal year, he shall receive an
annual Incentive Bonus equal to at least 110% of the Executive’s Base Salary
(the “Maximum Target Bonus”).  If the Executive or the Company, as the case may
be, fails to satisfy the threshold performance criteria contained in the Bonus
Policy for a fiscal year, the Compensation Committee may determine whether any
Incentive Bonus shall be payable to the Executive for that year.  As of the
Effective Date, the Bonus Policy shall contain both individual and/or Company
goals established by the Compensation Committee.  The Board or the Compensation
Committee shall review the Bonus Policy at least once a year to determine
whether the Maximum Target Bonus should be increased effective January 1 of any
year during the Term, or whether any additional changes should be made to the
Bonus Policy effective January 1 of any year.  The annual Incentive Bonus, if
any, shall be paid to the Executive no later than 30 days after the date the
Compensation Committee determines whether the criteria in the

2


--------------------------------------------------------------------------------




 

Bonus Policy for such fiscal year were satisfied and the amount of the actual
bonus, but no later than March 15th of each year.  For purposes of this
Agreement, the term “Incentive Bonus” shall mean the amount established pursuant
to this Section 4.

Section 5.  Stock Based Awards.

(a)           2003 Stock Option and Incentive Plan Option Grants.  The Company
has established the 2003 Stock Option and Incentive Plan (the “Stock Option
Plan”).  The Executive shall be eligible to receive restricted share grants,
grants of stock options and other awards under the Stock Option Plan as
determined by the Compensation Committee.

Section 6.  Benefits.

(a)           Vacation.  The Executive shall be entitled to four weeks of
vacation each full calendar year in accordance with the Company’s policies and
procedures related to vacation time.

(b)           Sick and Personal Days.  The Executive shall be entitled to sick
and personal days on an as needed basis in accordance with the Company’s
policies, procedures and limits related to sick and personal time.

(c)           Employee Benefits.

(i)            Participation in Employee Benefit Plans.  The Executive and his
spouse and eligible dependents, if any, and their respective designated
beneficiaries where applicable, will be eligible for and entitled to participate
in any Company sponsored employee benefit plans, including but not limited to
benefits such as group health, dental, accident, disability insurance, group
life insurance and a 401(k) plan, as such benefits may be offered from time to
time pursuant to the terms of such benefit plans, on a basis no less favorable
than that applicable to any other executive of the Company.

(ii)           Disability Insurance.  The Company shall maintain, at its cost,
supplemental renewable long-term disability insurance consistent with the
policies of the Company unless determined in good faith by the Compensation
Committee to be unreasonable in cost.

(d)           Other Benefits.

(i)            Annual Physical.  The Company shall provide, at its cost, a
medical examination for the Executive on an annual basis by a licensed physician
in the Scottsdale or Phoenix, Arizona area selected by the Executive.

(ii)           Country Club Dues.  The Company shall reimburse Executive for the
monthly country club membership dues actually incurred by the Executive for one
country club membership maintained by the Executive provided such membership
dues are approved in advance by the Compensation Committee.

3


--------------------------------------------------------------------------------




 

(iii)          Directors and Officers Insurance.  During the Term and for a
period that ends 12 months after termination of employment, the Executive shall
be entitled to director and officer insurance coverage for his acts and
omissions while an officer and director of the Company on a basis no less
favorable to him than the coverage provided to any other current officers and
directors during the time the Executive is a director or officer, provided,
however, that all insurance policies providing such director and officer
coverage shall provide coverage for any claim made related to any time the
Executive was a director or officer of the Company or any subsidiary, except for
any period prior to the date of this Agreement for which no coverage need be
provided or any period after which customary tail coverage shall lapse.

(iv)          Life Insurance.  The Executive agrees the Company may purchase on
the life of the Executive key man life insurance with the Company as the
beneficiary of the death benefit as the Company deems appropriate.

(v)           Expenses, Office and Secretarial Support.  The Executive shall be
entitled to reimbursement of all reasonable expenses, in accordance with the
Company’s policy as in effect from time to time and on a basis no less favorable
than that applicable to any other executive of the Company, including, without
limitation, telephone, reasonable travel and reasonable entertainment expenses
incurred by the Executive in connection with the business of the Company,
promptly upon the presentation by the Executive of appropriate documentation. 
The Executive shall also be entitled to appropriate office space, administrative
support, and such other facilities and services as are reasonably suitable to
the Executive’s positions and adequate for the performance of the Executive’s
duties.

Section 7.  Termination.  The employment of the Executive by the Company
pursuant to this Agreement shall terminate upon the occurrence of any of the
following:

(a)           Death or Permanent Disability.  Immediately upon death or
Permanent Disability of the Executive.  As used in this Agreement, “Permanent
Disability” shall have the same meaning as such term has under any Company Long
Term Disability Plan.  If the Company has no Long Term Disability Plan,
“Permanent Disability” shall mean an inability due to a physical or mental
impairment to perform the material services contemplated under this Agreement
for a period of six months, whether or not consecutive, during any 365-day
period.  A determination of Permanent Disability shall be made by a physician
satisfactory to both the Executive and the Company; provided that if the
Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Permanent Disability shall be binding
on all parties.  The appointment of one or more individuals to carry out the
offices or duties of the Executive during a period of the Executive’s inability
to perform such duties pending a determination of Permanent Disability shall not
be considered a breach of this Agreement by the Company.

4


--------------------------------------------------------------------------------




 

(b)           For Cause.  At the election of the Company and subject to the
provisions of this Section 7(b), immediately upon written notice by the Company
to the Executive of his termination for Cause.  For purposes of this Agreement,
“Cause” for termination shall be deemed to exist solely in the event of (i) the
conviction of the Executive of, or the entry of a plea of guilty or
nolo contendere by the Executive to, a felony (not including a conviction, plea
of guilty or nolo contendere arising solely under a statutory provision imposing
criminal liability upon the Executive on a strict liability basis due to the
position held by the Executive, so long as any act or omission of the Executive
with respect to such matter was not taken or omitted in contravention of any
applicable policy or directive of the Board); (ii) a breach of his duty of
loyalty which has a material adverse effect upon the Company; (iii) a failure to
perform or adhere to duties that are consistent with the terms of this
Agreement, or the Company’s reasonable and customary guidelines of employment or
reasonable and customary corporate governance guidelines or policies, including,
without limitation, any business code of ethics adopted by the Board, or to
follow the lawful directives of the Board (provided such directives are
consistent with the terms of this Agreement), which, in any such case, continues
for 30 days after written notice from the Board to the Executive;
(iv) negligence or misconduct in the performance of the Executive’s duties which
has a material adverse effect upon the Company; or (v) a material breach of this
Agreement by the Executive that continues for 30 days after written notice from
the Board to the Executive.  For purposes of this Section 7(b), no act, or
failure to act, on the Executive’s part will be deemed “negligence” or
“misconduct” unless done, or omitted to be done, by the Executive not in good
faith and without a reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company.  The parties agree that in order
to terminate the Executive pursuant to clauses (ii), (iv) and (v) hereof, a
determination shall be made by a majority of the independent members of the
Board.

(c)           Without Cause; Without Good Reason.  At the election of the
Company, without Cause, and at the election of the Executive, without Good
Reason, in either case upon 30 days’ prior written notice to the Executive or
the Company, as the case may be.

(d)           For Good Reason.  At the election of the Executive, for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean any of the
following actions or omissions, provided the Executive notifies the Company of
his determination that Good Reason exists within 60 days of the action or
omission on which such determination is based:

(i)            a material reduction of or adverse change in the Executive’s
duties, titles, responsibilities or reporting requirements, or the assignment to
the Executive of any duties, responsibilities or reporting requirements that are
materially inconsistent with his position as Senior Vice President –
Underwriting, Assistant Secretary and Assistant Treasurer, as the case may be;

(ii)           a reduction by the Company in the Executive’s annual Base Salary
or Maximum Target Bonus;

5


--------------------------------------------------------------------------------




 

(iii)          Executive not being offered employee benefits or material fringe
benefits, both in terms of the amount of the benefit and the level of the
Executive’s participation therein, enjoyed by the Executive under the employee
benefit and welfare plans of the Company, including, without limitation, such
benefits as group health, dental, 401(k), accident, disability insurance or
group life insurance, on the same terms and conditions as other similar
executives of the Company except as is required by applicable law;

(iv)          absent the Executive’s prior written consent, the requirement by
the Company that the principal place of business at which the Executive performs
his duties be changed to a location that is outside of a 35-mile radius of
Scottsdale, Arizona (or a substantial increase in the amount of travel that the
Executive is required to do because of a relocation of the Company’s
headquarters from Scottsdale, Arizona).  The parties acknowledge that for these
purposes, Executive’s principal place of business will be Scottsdale, Arizona;

(v)           a breach by the Company of any provision of this Agreement that
continues for a period of 30 days after Executive provides written notice to the
Company of such breach; or

(vi)          on and after the occurrence of a Change of Control (as defined
herein):

(A)          a change in duties, responsibilities, status or positions
(including, without limitation, the appointment of a co-Senior Vice President –
Underwriting or a change in Executive’s status to co-Senior Vice President –
Underwriting) with the Company that does not represent a promotion from or
maintaining of Executive’s duties, responsibilities, status or position as in
effect immediately prior to the Change of Control, or any removal of Executive
from or any failure to reappoint or reelect Executive to such positions, except
in connection with the termination of Executive’s employment for Cause,
disability, retirement or death;

(B)           the failure by the Company to continue in effect any of the
benefit plans, including but not limited to ongoing stock option and equity
awards in annual amounts that have a fair market value on the date of grant
equal to or higher than the average fair market value of such grants made during
the two fiscal years prior to the Change of Control (measured as of the
respective dates of grant), in which Executive is participating at the time of
the Change of Control of the Company (unless Executive is permitted to
participate in any substitute benefit plan with substantially the same terms and
to the same extent and with the same rights as Executive had with respect to the
benefit plan that is discontinued) other than as a result of the normal
expiration of any such benefit plan in accordance with its terms as in effect at
the time of the Change of Control, or the taking of any action, or the failure
to act, by the Company which would adversely affect Executive’s continued
participation in any of such benefit plans on

6


--------------------------------------------------------------------------------




 

at least as favorable a basis to Executive as was the case on the date of the
Change of Control or which would materially reduce Executive’s benefits in the
future under any of such benefit plans or deprive Executive of any material
benefits enjoyed by Executive at the time of the Change of Control;  provided,
however, that any such action or inaction on the part of the Company, including
any modification, cancellation or termination of any benefits plan, undertaken
in order to maintain such plan in compliance with any federal, state or local
law or regulation governing benefits plans, including, but not limited to, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), shall not
constitute Good Reason for the purposes of this Agreement; or

(C)           any failure by the Company to obtain from any successor to the
Company an agreement reasonably satisfactory to Executive to assume and perform
this Agreement, as contemplated by Section 17(e), which has not been cured
within 15 days after the notice of the failure has been given by Executive to
the Company;

Notwithstanding the foregoing, in the event that Executive provides the Company
with a notice of termination stating Good Reason, the Company shall have 30 days
thereafter in which to cure or resolve the behavior otherwise constituting Good
Reason.

Section 8.  Effects of Termination.

(a)           Termination By the Company Without Cause; By the Executive for
Good Reason.  If the employment of the Executive should terminate by reason of
termination by the Company for any reason other than Cause, or by the Executive
for Good Reason, then the Company shall pay all compensation and benefits for
the Executive as follows:

(i)            any Base Salary, Incentive Bonus, expense reimbursements and all
other compensation related payments that are payable as of the date of his
termination of employment that are related to his period of employment preceding
his termination date, including pay in lieu of accrued, but unused, vacation;

(ii)           the prorated amount of the Maximum Target Bonus for the year in
which the termination of employment occurs, pro rated for the portion of such
year during which the Executive was employed prior to the effective date of his
termination and subtracting all Incentive Bonus payments received by Executive
during such year that relate only to such year;

(iii)          the amount equal to two times the sum of (A) Base Salary in
effect on the date of termination, plus (B) the average of the actual bonus
received by Executive during the previous two years.  For purposes of this
section, actual bonus shall mean the sum of the annual cash Incentive Bonus,
plus the fair market value, measured as of the grant date, of the annual
long-term incentive awards the Company has granted to or agreed to grant to (if
such grant has not yet been

7


--------------------------------------------------------------------------------




 

made) the Executive during the applicable fiscal year.  The sum of the amount
payable under clauses (ii) and (iii) hereof is referred to herein as his
“Severance Payment”;

(iv)          the Severance Payment shall be made in a single, lump sum cash
payment six months following the effective date of the Executive’s termination
of employment in accordance with Section 409A(a)(2)(B) of the Code.

(v)           the Company shall allow the Executive to continue to participate
during the 24 month period following termination (the “Severance Period”) in any
and all of the employee benefit and welfare plans and programs of the Company,
excluding any 401(k) plan, in which the Executive was entitled to participate
immediately prior to his termination, to the same extent and upon the same terms
as the Executive participated in such plans prior to his termination; provided
that the Executive’s continued participation is permissible pursuant to the
terms of such plans and otherwise practicable under the general terms and
provisions of such benefit plans and programs.  During the Severance Period, the
Company shall pay for the Executive’s continued participation in said employee
benefit and welfare plans, including, but not limited to, premiums for group
health, dental, accident, directors and officers insurance, group life
insurance, and his country club allowance, but excluding any 401(k) plan or
disability insurance.  To the extent that continued participation is neither
permissible nor practicable, the Company shall take such actions as may be
necessary to provide the Executive with substantially comparable benefits
(without additional cost to the Executive, including any additional taxes)
outside the scope of such plans including, without limitation, reimbursing the
Executive for his costs in obtaining such coverage, such as COBRA premiums paid
by the Executive and/or his eligible dependents, provided such costs are
consistent with the policies of the Company unless such costs are determined in
good faith to be unreasonable by the Compensation Committee.  If the Executive
engages in regular employment after his termination of employment (whether as an
executive or as a self-employed person but excluding his management or operation
of the Excluded Businesses), any employee benefit and welfare benefits received
by the Executive in consideration of such employment which are the same type as
the employee benefit and welfare benefits provided by the Company will relieve
the Company of its obligation under this Section 8(a)(v) to provide such type of
benefits;

(vi)          the Executive’s stock options awarded under the Stock Option Plan
(or any other or successor plan) shall immediately become 100% vested and he
shall have a two-year period following the effective date of his termination of
employment in which to exercise his vested stock options, including those stock
options that vested upon his termination of employment; and

(vii)         the Executive’s restricted Common Shares awarded under the Stock
Option Plan (or any other or successor plan) shall immediately become 100%
vested and all restrictions shall lapse.

8


--------------------------------------------------------------------------------




 

(b)           Termination on Death or Permanent Disability.  Upon a termination
of employment due to the Executive’s death or Permanent Disability, the Company
shall have no further liability or further obligation to the Executive except as
follows:  the Executive (and his estate or designated beneficiaries under any
Company-sponsored employee benefit plan in the event of his death) shall be
entitled to receive:

(i)            within 30 days of such termination of employment any Base Salary,
Incentive Bonus, expense reimbursements and all other compensation related
payments that are payable as of his date of death or Permanent Disability and
that are related to his period of employment preceding his date of death;

(ii)               within 30 days after such termination of employment, the
prorated amount of the Maximum Target Bonus for the year in which the
Executive’s death occurs, prorated for the portion of the year during which the
Executive was employed prior to his death or Permanent Disability, and
subtracting out all Incentive Bonus payments related to that year received by
the Executive during such year;

(iii)          within 30 days of such termination of employment, a severance
payment in an amount equal to the Executive’s Base Salary at the time of
termination;

(iv)          all non-vested bonus and long-term incentive awards previously
granted to the executive, including but not limited to restricted stock,
deferred share awards and stock options, shall earn and fully vest and become
nonforfeitable.  In the case of death, the Executive’s personal representative
shall have a one-year period following the Executive’s death in which to
exercise his vested stock options, including those stock options that vested on
death; and

(v)           the group health plan then provided to senior executives of the
Company shall be continued following the date of termination pursuant to the
Executive’s COBRA continuation rights.  The Company shall provide for the cost
of such coverage for a period of two years and, during such period, if Executive
is precluded from participating in such group health plan by its terms or
applicable law, the Company shall pay to the Executive in cash the premiums or
other contributions that the Company would otherwise pay as of the date of the
Executive’s termination to continue the Executive’s participation in the group
health plan for two years. Notwithstanding the foregoing, the continuation
period for group health benefits under Section 4980B of the Code by reason of
the Executive’s termination of employment with the Company shall be measured
from his actual date of termination of employment.

(c)           By the Company for Cause or By the Executive Without Good Reason. 
In the event that the Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason, the Company shall pay the
Executive his Base Salary, Incentive Bonus, expense reimbursements and all other
compensation related payments that are payable as of his termination of
employment date and that are related

9


--------------------------------------------------------------------------------




 

to his period of employment preceding his termination date.  The Executive shall
be entitled to exercise his vested stock options, determined as of his
termination date, pursuant to the terms of the option grant.  All unvested
options and unvested restricted Common Shares shall be forfeited on his
termination date.

(d)           Termination of Authority.  Immediately upon the Executive
terminating or being terminated from his employment with the Company for any
reason, notwithstanding anything else appearing in this Agreement or otherwise,
the Executive will stop serving the functions of his terminated or expired
positions, and shall be without any of the authority or responsibility for such
positions.  On request of the Board at any time following his termination of
employment for any reason, the Executive shall resign from the Board if then a
member.  Upon termination of employment, the Executive shall also be entitled to
all benefits accrued and vested under any employee benefit plan of the Company.

(e)           Release.  Prior to the payment by the Company of the Executive’s
Severance Payment, the Company, as a condition to such payments, shall request a
customary release from the Executive with respect to all potential claims the
Executive may have against the Company related to the Executive’s employment
with the company prior to the date of payment by the Company of the Executive’s
Severance Payment.  If the Executive does not deliver such release, the Company
shall not be required to pay the Executive all or any portion of the Severance
Payment; provided, however, if the Executive shall bring legal action related to
his Employment, nothing in this subsection (e) shall prevent the Executive from
receiving the Severance Payment as an award in such legal action provided the
Executive gives such release at the time of payment of the award.

Section 9.  Change of Control.

(a)           Change of Control.  For purposes of this Agreement, a “Change of
Control” will be deemed to have taken place upon the occurrence of any of the
following events:

(i)            any person, entity or affiliated group, excluding any employee
benefit plan of the Company, acquiring more than 50% of the then outstanding
voting shares of the Company;

(ii)           the consummation of any merger or consolidation of the Company
into another company, such that the holders of the voting shares of the Company
immediately prior to such merger or consolidation is less than 50% of the
combined voting power of the securities of the surviving company or the parent
of such surviving company;

(iii)          the complete liquidation of the Company or the sale or
disposition of all or substantially all of the Company’s assets, such that after
the transaction, the holders of the voting shares of the Company immediately
prior to the

10


--------------------------------------------------------------------------------




 

transaction is less than 50% of the voting securities of the acquiror or the
parent of the acquiror;

(iv)          the members of the Board of the Company at the beginning of any
consecutive 24-calendar-month period commencing on or after the date hereof (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority of the members of the Board;  provided that any director whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the members of the Board then still in
office who were members of the Board at the beginning of such 24-calendar-month
period, shall be deemed to be an Incumbent Director; or

(v)           a majority of the independent members of the Board of the Company
votes in favor of a decision that a Change of Control has occurred.

(b)           Certain Benefits Upon a Change of Control.  In the event of a
Change of Control, the Executive shall become 100% vested in the stock options
and restricted Common Shares awarded under the Stock Option Plan (or any other
or successor plan) and if the Executive voluntarily terminates his employment
without Good Reason after the Change of Control, then the Executive shall have a
one-year period following the Change of Control in which to exercise his vested
stock options, including those stock options that vested upon the Change of
Control.

Section 10.  Excess Parachute Excise Tax.

(a)           If it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code by reason of being “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment or payments (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.

(i)            Subject to the provisions of this Section 10 hereof, all
determinations required to be made under this Section 10, including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up

11


--------------------------------------------------------------------------------




 

Payment, shall be made by the nationally recognized firm of certified public
accountants (the “Accounting Firm”) used by the Company prior to the Change of
Control (or, if such Accounting Firm shall be a nationally recognized firm of
certified public accountants, as selected by Executive).  The Accounting Firm
shall be directed by the Company or Executive to submit its preliminary
determination and detailed supporting calculations to both the Company and
Executive within 15 calendar days after the date of termination of employment,
if applicable, and any other such time or times as may be requested by the
Company or Executive.  If the Accounting Firm determines that any Excise Tax is
payable by Executive, the Company shall pay the required Gross-Up Payment to, or
for the benefit of, Executive within five business days after receipt of such
determination and calculations.  If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his/her federal, state, local income
or other tax return.  Any determination by the Accounting Firm as to the amount
of the Gross-Up Payment shall be binding upon the Company and Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Company’s obligation to provide any Gross-Up Payment that shall be
due as a result of such contrary determination or the Executive’s obligation to
repay any amounts as a result of such contrary determination.

(ii)           The federal, state and local income or other tax returns filed by
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive.  Executive shall make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his/her federal income tax return as filed with
the Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment.

(b)           In the event that the Internal Revenue Service claims that any
payment or benefit received under this Agreement constitutes as “excess
parachute payment”, within the meaning of Section 280G(b)(1) of the Code,
Executive shall notify the Company in writing of such claim.  Such notification
shall be given as soon as practicable but no later than 10 business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the 30 day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall (1) give the Company any information reasonably requested by the
Company relating to such claim; (2) take such action in connection with
contesting such claim as the Company shall reasonably

12


--------------------------------------------------------------------------------




 

request in writing from time to time, including without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Company and reasonably satisfactory to Executive; (3) cooperate
with the Company in good faith in order to effectively contest such claim; and
(4) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax
basis, for and against any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
any payment of costs and expenses.

(i)            The Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the tax
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
if the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if Executive is required to extend the statute of limitations to
enable the Company to contest such claim, Executive may limit this extension
solely to such contested amount.  The Company’s control of the contest shall be
limited to issues with respect to which a corporate deduction would be
disallowed pursuant to Section 280G of the Code and Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.  In addition, no position may be
taken nor any final resolution be agreed to by the Company without Executive’s
consent if such position or resolution could reasonably be expected to adversely
affect Executive (including adversely affecting any other tax position of
Executive unrelated to matters covered hereby).

(ii)           If, after the receipt by Executive of any amount advanced by the
Company in connection with the contest of the Excise Tax claim, Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).

(c)           The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting

13


--------------------------------------------------------------------------------




 

Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by this Section 10.

(d)           The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 10 hereof shall be borne by the Company.  If such fees and expenses are
initially advanced by Executive, the Company shall reimburse Executive the full
amount of such fees and expenses within five business days after receipt from
Executive of a statement therefor and reasonable evidence of his payment
thereof.

Section 11.  Confidential Information.  At any time during or after Executive’s
employment with the Company, Executive shall not, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any confidential or
proprietary information pertaining to the business of the Company or any of its
subsidiaries (“Confidential Information”), pursuant to the policies set forth in
the Company’s employee handbook and compliance manual, as amended from time to
time.  The Company acknowledges that prior to his employment with the Company,
the Executive has lawfully acquired extensive knowledge of the industries and
businesses in which the Company engages in business and the Company’s customers,
and that the provisions of this Section 11 are not intended to restrict the
Executive’s use of such previously acquired knowledge.  Upon termination of the
Executive’s employment with the Company for any reason, the Executive shall
return to the Company all Company property and all written Confidential
Information in the possession of the Executive.

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement; (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement; and (c) assist
the Company in seeking a protective order or other appropriate remedy.  In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.

Section 12.  Noncompetition and Nonsolicitation.  During the Term and for a
period of 12 calendar months after the termination of the Executive’s employment
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
either as a principal, agent, employee, employer, stockholder, partner or in any
other capacity whatsoever: (a) engage or assist others engaged, in whole or in
part, in any business which is engaged in a business or enterprise that is
substantially similar to and in competition with the business of the Company
that the Company was engaged in, or a planned business of the Company that had
been proposed in writing to senior officers of the Company or the Board and had
not been rejected by the Company or the Board, during the period of the
Executive’s employment with the Company; or (b) without the prior consent of the
Board, employ or solicit the employment of, or assist others in employing or
soliciting the employment of, any individual employed by the Company (other than
the

14


--------------------------------------------------------------------------------




 

Executive’s personal assistant or Executive’s secretary) at any time while the
Executive was also so employed; provided, however, that the provisions of this
Section 12 shall not apply in the event the Company materially breaches this
Agreement.  For purposes of this Section 12, a business shall be in competition
with the Company only if a significant portion of its business is to originate
mortgage loans to or purchase real estate from and lease such real estate back
to operators of single-tenant retail, distribution or service companies in the
United States.  Notwithstanding any other provision of this Agreement, in the
event the Executive’s employment is terminated “For Cause,” the Non-Compete
Period shall be 12 calendar months.

Nothing in this Section 12 shall impede, restrict or otherwise interfere with
the Executive’s management and operation of the Excluded Businesses.  Further,
nothing in this Section 12 shall prohibit Executive from making any passive
investment in a public company, or where he is the owner of 5% or less of the
issued and outstanding voting securities of any entity, provided such ownership
does not result in his being obligated or required to devote any managerial
efforts.

The Executive agrees that the restraints imposed upon him pursuant to this
Section 12 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area.  The parties further agree that, in the event that any
provision of this Section 12 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

Section 13.  Intellectual Property.  During the Term, the Executive shall
promptly disclose to the Company or any successor or assign, and grant to the
Company and its successors and assigns without any separate remuneration or
compensation other than that received by him in the course of his employment,
his entire right, title and interest in and to any and all inventions,
developments, discoveries, models, or any other intellectual property of any
type or nature whatsoever developed solely during the Term (“Intellectual
Property”), whether developed by him during or after business hours, or alone or
in connection with others, that is in any way related to the business of the
Company, its successors or assigns.  This provision shall not apply to books or
articles authored by the Executive during non-work hours, consistent with his
obligations under this Agreement, so long as such books or articles (a) are not
funded in whole or in part by the Company, (b) do not interfere with the
performance of the Executive’s duties under this Agreement, and (c) do not
contain any Confidential Information or Intellectual Property of the Company. 
The Executive agrees, at the Company’s expense, to take all steps necessary or
proper to vest title to all such Intellectual Property in the Company, and
cooperate fully and assist the Company in any litigation or other proceedings
involving any such Intellectual Property.

Section 14.  Disputes.

(a)           Equitable Relief.  The Executive acknowledges and agrees that upon
any breach by the Executive of his obligations under Section 11, 12 or 13
hereof, the

15


--------------------------------------------------------------------------------




 

Company will have no adequate remedy at law, and accordingly will be entitled to
specific performance and other appropriate injunctive and equitable relief.

(b)           Arbitration.  Excluding only requests for equitable relief by the
Company under Section 14(a), in the event that there is any claim or dispute
arising out of or relating to this Agreement or the breach hereof, and the
parties hereto shall not have resolved such claim or dispute within 60 days
after written notice from one party to the other setting forth the nature of
such claim or dispute, then such claim or dispute shall be settled if mutually
agreed by binding arbitration in Maricopa County, Arizona, in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
(“Rules”), by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules.  Notwithstanding the foregoing, if either the Company or the Executive
shall request, such mutually agreeable arbitration shall be conducted by a panel
of three arbitrators, one selected by the Company, one selected by the Executive
and the third selected by agreement of the first two arbitrators, or, in the
absence of such agreement, in accordance with such Rules.  Judgment upon the
award rendered by such arbitrator(s) shall be entered in any Court having
jurisdiction thereof upon the application of either party.  The parties agree to
use their reasonable best efforts to have such arbitration completed as soon as
is reasonably practicable.  Notwithstanding anything herein to the contrary,
except as provided in paragraph (c) below the losing party shall pay the
reasonable costs and expenses (including reasonable attorney fees and expenses)
of the prevailing party with respect to such arbitration, except the Executive,
if he is the losing party, shall not be required to pay such expenses and costs
if the claim relates to statutory discrimination claims that he would not
otherwise be required to pay if such claim had been brought in a court of
competent jurisdiction.

(c)           Legal Fees.  The Company shall pay or promptly reimburse the
Executive for the reasonable legal fees and expenses incurred by the Executive
in successfully enforcing or defending any right of the Executive pursuant to
this Agreement even if the Executive does not prevail on all issues; provided,
however, the Company shall have no obligation to reimburse the Executive unless
the amount recovered by the Executive from the Company is the greater of (a)
$10,000 or (b) 25% of the amount claimed by the Executive in any demand letter,
arbitration or judicial proceeding.

Section 15.  Indemnification.  The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law and the governing instruments of the
Company, against all costs, charges and expenses incurred or sustained by the
Executive, including the cost of legal counsel selected and retained by the
Executive in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of the Executive being or having been an
officer, director or employee of the Company.

Section 16.  Cooperation in Future Matters.  The Executive hereby agrees that
for a period of 12 months following his termination of employment he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the

16


--------------------------------------------------------------------------------




 

Company, or otherwise making himself reasonably available to the Company for
other related purposes.  Any such cooperation shall be performed at scheduled
times taking into consideration the Executive’s other commitments, and the
Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis.  The Executive shall not be required to
perform such cooperation to the extent it conflicts with any requirements of
exclusivity of services for another employer or otherwise, nor in any manner
that in the good faith belief of the Executive would conflict with his rights
under or ability to enforce this Agreement.

Section 17.  General.

(a)           Notices.  All notices and other communications hereunder shall be
in writing or by written telecommunication, and shall be deemed to have been
duly given if delivered personally or if sent by overnight courier or by
certified mail, return receipt requested, postage prepaid or sent by written
telecommunication or facsimile, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this
Section 17(a).

to the Company:

Spirit Finance Corporation
14631 N. Scottsdale Road
Suite 200
Scottsdale, AZ  85254 Facsimile:  (480) 606-0826
Attention:  President

to Executive, at his last residence shown on the records of the Company.

Any such notice shall be effective (i) if delivered personally, when received;
(ii) if sent by overnight courier, when receipted for; (iii) if mailed,
five days after being mailed; and (iv) on confirmed receipt if sent by written
telecommunication or facsimile; provided a copy of such communication is sent by
regular mail, as described above.

(b)           Severability.  If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired.  It is the intent of both parties for all payments
made in connection with this Agreement to comply with Section 409A of the Code
and all provisions of this Agreement shall be construed accordingly.

(c)           Waivers.  No delay or omission by either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege.

17


--------------------------------------------------------------------------------




 

(d)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.

(e)           Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company’s successors and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services.  This Agreement shall not be assignable by the Company except that the
Company shall assign it in connection with a transaction involving the
succession by a third party to all or substantially all of the Company’s
business and/or assets (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or otherwise).  When assigned to a successor,
the assignee shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of such an assignment.  For all purposes
under this Agreement, the term “Company” shall include any successor to the
Company’s business and/or assets that executes and delivers the assumption
agreement described in the immediately preceding sentence or that becomes bound
by this Agreement by operation of law.

(f)            Entire Agreement.  This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter hereof
and may not be amended except by a written instrument hereafter signed by the
Executive and a duly authorized representative of the Board (other than the
Executive).

(g)           Governing Law.  This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Arizona,
without giving effect to principles of conflicts of law. Each of the parties
hereto hereby irrevocably submits to the jurisdiction of any state or federal
court located in Phoenix or Scottsdale, Arizona in respect of any suit, action
or proceeding arising out of or relating to this Agreement, and irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Each of the parties
hereto irrevocably waives, to the fullest extent it may effectively do so under
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(h)           Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.  The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction.  Whenever any word is used herein in one
gender, it shall be construed to include the other gender, and any word used in
the singular shall be construed to include the plural in any case in which it
would apply and vice versa.

18


--------------------------------------------------------------------------------




 

(i)            Payments and Exercise of Rights After Death.  Any amounts payable
hereunder after the Executive’s death shall be paid to the Executive’s
designated beneficiary or beneficiaries, whether received as a designated
beneficiary or by will or the laws of descent and distribution.  The Executive
may designate a beneficiary or beneficiaries for all purposes of this Agreement,
and may change at any time such designation, by notice to the Company making
specific reference to this Agreement.  If no designated beneficiary survives the
Executive or the Executive fails to designate a beneficiary for purposes of this
Agreement prior to his death, all amounts thereafter due hereunder shall be
paid, as and when payable, to his spouse, if she survives the Executive, and
otherwise to his estate.

(j)            Consultation With Counsel.  The Executive acknowledges that he
has had a full and complete opportunity to consult with counsel or other
advisers of his own choosing concerning the terms, enforceability and
implications of this Agreement, and that the Company has not made any
representations or warranties to the Executive concerning the terms,
enforceability and implications of this Agreement other than as are reflected in
this Agreement.

(k)           Withholding.  Any payments provided for in this Agreement shall be
paid after deduction for any applicable income tax withholding required under
federal, state or local law.

(l)            No Mitigation of Damages.  Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise after the termination of his employment
hereunder.

(m)          Survival.  The provisions of Sections 8, 9, 10, 11, 12, 13, 14, 15
and 16 shall survive the termination of this Agreement.

19


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SPIRIT FINANCE CORPORATION

 

 

 

 

 

By

/s/ Christopher H. Volk

 

 

Christopher H. Volk, President and Chief
Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Gregg A. Seibert

 

Gregg A. Seibert

 

20


--------------------------------------------------------------------------------